                              UNITED STATES DISTRICT COUR
                            SOUTHERN DISTRICT OF CALIFO

 UNITED STATES OF AMERICA,


                                       Plaintiff,
                      vs.
                                                         JUDGMENT OF DISMISSAL
 THOMAS ADAMS (12),


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment and Superseding Information:
      21 USC84 l (a)(l ),846, and 853 - Conspiracy to Distribute Methamphetamine; Criminal
      Forfeiture
      21 USC844(a)-Possession ofMethamphetamine



Dated:   2/21/2019
                                                    Hon. Ruben B. Brooks
                                                    United States District Judge
